Exhibit 10.1 Form of Extension and Amendment Agreement and 12% Amended and
Restated Promissory Note

EXTENSION AND AMENDMENT AGREEMENT

This Extension and Amendment Agreement  (“Agreement”), dated as of September 30,
2013 is entered into by and between XSUNX, INC., a Colorado corporation having
its principal address at 65 Enterprise, Aliso Viejo, CA 92656 (the “Company”),
and ______________________, having an address at _________________________ (the
“Holder”).

W I T N E S S E T H:

WHEREAS, the Holder is the holder of that certain Promissory Note (“Original
Note”) issued by the Company to Viasystems Corporation, formerly known as Merix
Corporation (“Original Holder”), on or about August 27, 2009 in the original
principal amount of $456,920.66;

WHEREAS, pursuant to that certain Securities Purchase Agreement dated as of
March 30, 2011 between the Holder and the Original Holder, the Original Holder
sold, assigned and conveyed all of its right, title and interest in and to the
Original Note to the Holder;

WHEREAS, pursuant to that certain Exchange Agreement dated as of November 3,
2011 between the Company and the Holder (“2011 Exchange Agreement”), the Company
and the Holder exchanged the Original Note solely for securities consisting of
(i) a 10% Promissory Note due on September 30, 2012 (“10% Note”), and (ii)
7,000,000 shares of common stock of the Company, no par value (“Common Stock”);
and

WHEREAS, the Company and the Holder exchanged the 10% Note solely for securities
consisting of (i) a 12% Promissory Note (“Exchange Note”) and (ii) 500,000
shares (“Shares”) of Common Stock;

WHEREAS, the Company has failed to repay the Exchange Note by the Maturity Date
thereunder, and the outstanding balance under the Exchange Note as of the date
hereof is $293,496, consisting of $260,863 principal due and accrued and unpaid
interest and expenses incurred to date of $32,633;




WHEREAS, the Borrower is unable to repay the balance of the Exchange Note on the
date hereof and has requested a forbearance from the Holder from enforcing the
Exchange Note by extending the Maturity Date under the Exchange Note; and the
parties hereto wish to so extend the maturity date of the Exchange Note in
accordance with the terms hereof;




NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:




1.

Amendments.

a.

Extension of Maturity Date.  Subject to the terms hereof, the Maturity Date
under the Exchange Note is hereby extended until September 30, 2014, and all
amounts due under the Exchange Note shall be paid on or prior to such date.





1










b.

Conversion.  The Exchange Note shall remain convertible into shares of common
stock of the Company on the terms and conditions contained in the A&R Note (as
defined below).

2.

Capitalization and Replacement Note.

a.

Capitalization.  The accrued and unpaid interest and expenses incurred to date
under the Exchange Note as of the date hereof shall be capitalized as of the
date hereof, such that the outstanding principal amount of the Exchange Note as
of the date hereof is hereby amended to equal $293,496.

b.

Amended Note.  Promptly following the execution hereof, the Company shall
execute and deliver to the Holder an amended and restated note (the “A&R Note”),
dated as of the date hereof, reflecting the terms of this Agreement and shall be
substituted for the Exchange Note.

3.

Representations and Warranties. The Company hereby makes the following
representations and warranties to the Holder:

a.

 Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and the A&R Note and otherwise to carry out its obligations hereunder
and thereunder.  The execution and delivery of this Agreement and the A&R Note
by the Company and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the Company and no further action is required by the Company, its board of
directors or its stockholders in connection therewith.  This Agreement and the
A&R Note have been duly executed by the Company and, when delivered in
accordance with the terms hereof will constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms.

b.

 No Conflicts.  The execution, delivery and performance of this Agreement and
the A&R Note by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien or encumbrance upon any of
the properties or assets of the Company, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument or other material understanding to which the Company
is a party or by which any property or asset of the Company is bound or
affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject or by which any
property or asset of the Company is bound or affected, except, in the case of
clauses (ii) and (iii) above, such as could not have or reasonably be expected
to result in a material adverse effect.





2










c.

Filings, Consents and Approvals.  Except for the filing of Form 8-K with the
Securities and Exchange Commission (“SEC”) as may be required, the Company is
not required to obtain any approval, consent, waiver, authorization or order of,
give any notice to, or make any filing, qualification or registration with, any
court or other federal, state, local, foreign or other governmental authority or
other person or entity in connection with the execution, delivery and
performance by the Company of this Agreement or the A&R Note.  No further
approval or authorization of any stockholder, the Board of Directors or others
is required for the exchange for and the issuance of the A&R Note as
contemplated hereby.




d.

Valid Issuance.  The A&R Note is duly authorized.  




e.

No Inside Information.  Neither the Company nor any person acting on its behalf
has provided the Holder or its counsel with any information that constitutes or
might constitute material, non-public information concerning the Company.

f.

No Additional Consideration.  Except as otherwise set forth herein, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance, exchange or otherwise of any provision of the
Exchange Note or to issue the A&R Note.

g.

 Survival. All of the Company’s warranties and representations contained in this
Agreement shall survive the execution, delivery and acceptance of this Agreement
by the parties hereto.

4.

Holding Period for A&R Note.




a.

Rule 144.  Pursuant to Rule 144 promulgated under the Securities Act of 1933, as
amended (“Securities Act”), the holding period of the A&R Note tacks back to
August 27, 2009 (the original issue date of the Original Note).  The Company
agrees not to take a position contrary to this paragraph.  The Company is not
currently, and has never been, an issuer of the type described in Rule 144(i)
under the Securities Act.  The A&R Note is being issued in partial substitution
and exchange for the Exchange Note and not in satisfaction of the Exchange Note
or any portion thereof.  The A&R Note shall not constitute a novation or
satisfaction and accord of any of such portion of the Exchange Note.  The
Company hereby acknowledges and agrees that such new A&R shall amend, restate,
modify, extend, renew and continue the terms and provisions contained in the
Exchange Note and shall not extinguish or release the Company or any of its
subsidiaries under any agreements with the Holder or otherwise constitute a
novation of its obligations thereunder.




b.

Not Affiliate.  The Company represents and warrants to the Holder that (i) the
Holder is not, as of the date of this representation, and has not been for the
last one hundred twenty (120) days, an employee, officer, director or, to the
Company’s knowledge, a direct beneficial owner of more than ten percent (10%) of
any class of equity security of the Company, or otherwise been an “affiliate” as
that term is used in Rule 144 promulgated under the Securities Act, (ii) no
consideration has been offered or paid by the Holder to amend or consent to a
waiver, modification, forbearance, exchange or otherwise of any provision of the
Exchange Note, (iii) the Holder has not, directly or indirectly, controlled,
been controlled by or been under common control with the Company.





3










5.

Public Information.  So long as the A&R Note is outstanding, the Company shall
timely file (or timely obtain extensions in respect thereof and file within the
applicable grace period) all reports and definitive proxy or information
statements required to be filed by the Company under the Securities Exchange Act
of 1934, as amended (“Exchange Act”), and shall not terminate its status as an
issuer required to file reports under the Exchange Act (even if the Exchange Act
or the rules and regulations promulgated thereunder would otherwise permit such
termination).




6.

Miscellaneous.




a.

This Agreement may be executed in two or more counterparts and by facsimile
signature, delivery of PDF images of executed signature pages by email or
otherwise, and each of such counterparts shall be deemed an original and all of
such counterparts together shall constitute one and the same agreement.




b.

This Agreement shall be governed by and interpreted in accordance with laws of
the State of New York, excluding its choice of law rules.  The parties hereto
hereby waive the right to a jury trial in any litigation resulting from or
related to this Agreement.  The parties hereto consent to exclusive jurisdiction
and venue in the federal and state courts sitting in the County of New York,
State of New York.  Each party waives all defenses of lack of personal
jurisdiction and forum non conveniens.  Process may be served on any party
hereto in the manner authorized by applicable law or court rule.




c.

Each of the Holder and the Company hereby agrees and provides further assurances
that it will, in the future, execute and deliver any and all further agreements,
certificates, instruments and documents and do and perform or cause to be done
and performed, all acts and things as may be necessary or appropriate to carry
out the intent and accomplish the purposes of this Agreement.








4










IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.




COMPANY:




XSUNX, INC.







By:


Name:

Tom Djokovich

Title:   

CEO







HOLDER:










By:


Name:

Title:   








5










Exhibit 10.1 Form of 12% Amended and Restated Promissory Note




THIS AMENDED AND RESTATED 12% PROMISSORY NOTE, IS BEING ISSUED IN EXCHANGE FOR
THE 12% PROMISSORY NOTE DUE SEPTEMBER 30, 2013 WHICH WAS ISSUED IN EXCHANGE FOR
THE PROMISSORY NOTE ORIGINALLY ISSUED ON AUGUST 27, 2009 IN THE ORIGINAL
PRINCIPAL AMOUNT OF $456,920.66 TO VIASYSTEMS CORPORATION, FORMERLY KNOWN AS
MERIX CORPORATION (“ORIGINAL NOTE”).  FOR PURPOSES OF RULE 144, THIS NOTE SHALL
BE DEEMED TO HAVE BEEN ISSUED ON AUGUST 27, 2009.

XSUNX, INC.

AMENDED AND RESTATED 12% PROMISSORY NOTE




Issuance Date:  September 30, 2013

Issuance Date of Original Note:  August 27, 2009

Original Principal Amount: $293,496.00




FOR VALUE RECEIVED, XSUNX, INC., a Colorado corporation having its principal
place of business at 65 Enterprise, Aliso Viejo, CA 92656 (the “Company”),
promises to pay to the order of ____________________________ or its assigns or
successors-in-interest (the “Holder”), the principal sum of Two Hundred
Ninety-Three Thousand Four Hundred Ninety-Six U.S. Dollars (US$293,496.00) and
any additional sums due pursuant to the terms hereof on September 30, 2014 (the
“Maturity Date”) or such earlier date as this Note is required to be repaid as
provided hereunder, and to pay accrued and unpaid interest to the Holder on the
aggregate outstanding principal amount of this Note in accordance with the
provisions hereof to the extent provided herein.

(a)

Issuance; Incorporation by Reference.

(1)

Issuance.  This 12% Promissory Note (“Note”) is issued pursuant to that certain
Extension and Amendment Agreement, dated on or about the date hereof, by and
between the Company and the Holder (the “Extension and Amendment Agreement”).

(2)

Incorporation.  This Note incorporates by reference, as if set forth herein in
its entirety and including without limitation all terms, conditions and
provisions set forth therein, the PipeFund Services Organization Standard
Transaction Document labeled CN 8-11 (Standard Note Terms) available and
accessible at www.pipefund.com (“PST Document CN”); provided, however, that to
the extent any of the terms, conditions or provisions of this Note (without such
incorporation) contradict or conflict with the terms, conditions or provisions
of PST Document CN, this Note shall control.

(b)

Definitions.  For purposes hereof, in addition to the terms defined elsewhere in
this Note:





6










(1)

each initially capitalized term used herein and not otherwise defined herein
shall have the meaning ascribed thereto in the Extension and Amendment Agreement
or PST Document CN, including without limitation definitions incorporated
therein by reference to PipeFund Services Organization Standard Transaction
Document labeled DEF 8-11 (Definitions), a PipeFund Standard Transaction
Document available and accessible at www.pipefund.com), provided that the term
“Securities Purchase Agreement” as used therein shall refer to the Exchange
Agreement; and




(2)

the following terms shall have the following meanings:




(1)

“Conversion Price” shall 60% of the lowest VWAP occurring during the twenty (20)
consecutive Trading Days immediately preceding the applicable Conversion Date on
which the Holder elects to convert all or part of this Note, subject to
adjustment as provided in this Note;




(2)

“Event of Default” shall also include, in addition to those events set forth in
PST Document CN, any Change of Control; and




(3)

“Defaulted Debt Limit” shall mean $200,000.




(c)

Interest.  Interest on the unpaid principal balance of this Note shall:

(1)

Rate.  Accrue daily, commencing on the Issuance Date, at the rate of 12% per
annum, provided that from and after the occurrence and during the continuance of
an Event of Default interest shall accrue hereunder at the Default Rate;

(2)

Calculation.  Be computed on the basis of a 360-day year of twelve 30-day months
and the actual number of days elapsed for any partial months; and

(3)

Payment.  Be due and payable in arrears on the Maturity Date in cash only.  

(d)

Conversion Right.  

(1)

Conversion Right.  This Note is convertible into shares of the Company’s Common
Stock at the Conversion Price, subject to and in accordance with the terms and
conditions set forth herein.

(2)

Ownership Cap.  The Holder’s Maximum Ownership Percentage is 9.9% (which may be
changed only as specified in PST Document CN).

(3)

Adjustment.  For purposes of Section 4.1 of PST Document CN, the term Conversion
Price shall include without limitation the Fixed Price and each figure used for
determining the Conversion Price and shall be adjusted accordingly upon any
adjustment to the Conversion Price hereunder.





7










(e)

Restrictive Covenants.  So long as this Note remains outstanding, the Company
shall not, and shall not permit any Subsidiary (whether or not a Subsidiary on
the Closing Date) to, directly or indirectly:

(1)

Impairment.  Amend any of its Organizational Documents in any manner that
materially and adversely affects any rights of the Holder;

(2)

Redemptions/Prepayments.  Redeem, repay, repurchase, offer to repay or
repurchase, defease, make payments in respect of, or otherwise acquire any
shares of its Common Stock, Options or Convertible Securities or any
Indebtedness, other than regularly scheduled principal and interest payments as
such terms are in effect as of the date hereof, provided that the Company shall
not in any event or manner repay or redeem any Indebtedness or advances
outstanding from any Company shareholder, officer or director.

(3)

Dividends.  Declare, set aside or pay cash dividends or cash distributions on
any equity securities of the Company; or

(4)

Affiliates.  Enter into any transaction with any Affiliate of the Company which
would be required to be disclosed in any public filing with the Commission,
except in the ordinary course of the Company’s or any Subsidiary’s business and
upon fair and reasonable terms that are no less favorable to the Company and its
Subsidiaries than the Company and its Subsidiaries would obtain in a comparable
arms’ length transaction with a Person not an Affiliate of the Company and
provided that such transaction is expressly approved by a majority of the
directors of the Company other than the Affiliate who is a party to the
transaction (even if less than a quorum is otherwise required for board
approval).

(f)

Prepayment.  At any time and from time to time the Company may deliver to the
Holder an irrevocable written notice (“Prepayment Notice”) electing to prepay
all or part of the outstanding principal amount of this Note in cash, which
Prepayment Notice shall be delivered at least ten (10) Business Days before the
date set forth in the Prepayment Notice as the date for such prepayment
(“Prepayment Date”).  On the Prepayment Date the Company shall pay to the Holder
the principal amount elected to be prepaid, together with accrued but unpaid
interest thereon.  For clarification, the Holder may convert all or any part of
this Note prior to the Holder’s receipt of any such prepayment.    

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set forth above.




XSUNX, INC.







By: ______________________________________

Name: Tom M. Djokovich

Title: CEO











8





